Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                PageID.255      Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Felishia Williams,

       Plaintiff,

v.                                           Case No. 19-13456

Michigan Department of Health and            Sean F. Cox
Human Services; Michigan Civil               United States District Court Judge
Service Commission; Kristen Ziegler;
and Diane Heisel,

      Defendant.
________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE A
      SURREPLY (ECF No. 28) AND DEFENDANTS’ MOTIONS TO DISMISS (ECF
                                Nos. 20 and 21)

       Acting pro se, Plaintiff Felishia Williams has filed Title VII claims against her employer

the Michigan Civil Service Commission, the Michigan Department of Health and Human Services,

and various state employees. The Defendants have moved to dismiss Williams’s claims. 1 For the

reasons below, the Court will grant Defendants’ motions and dismiss this case with prejudice.

                                       BACKGROUND

       Plaintiff Felisha Williams is employed by the Michigan Civil Service Commission. Am.

Compl. ¶ 11. For the past eight years, Williams has been assigned to serve as a human resources

representative with the State of Michigan’s Center for Forensic Psychiatry, which is operated by



1
 In the course of briefing these motions, Williams sought leave to file a surreply. (ECF No. 28)
Defendants oppose this motion. (ECF Nos. 30 and 31). After review of Williams’s motion and
Defendants’ responses, the Court GRANTS Williams’s motion and considers the surreply that
she filed on the docket. (ECF No. 29).
                                                1
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                   PageID.256       Page 2 of 15



the Michigan Department of Health and Human Services (“DHHS”). Am. Compl. ¶ 4, 11.

Williams alleges that, during her time at the Center, she was discriminated against because she is

African American.

         As detailed in Williams’s Amended Complaint, this racial discrimination took various

forms:

         15.    The harassment of Plaintiff included, but is not limited to:

                a.      Being told by a white co-worker that Plaintiff only received a temporary
                        promotion “because [she] is black;”

                b.      Being told by a white co-worker that “Blacks stick together;”

                c.      Being told by a white co-worker that the only reason that she received a
                        promotion was because both Plaintiff and the supervisor (who hired
                        Plaintiff) are black;

                d.      Being subjected to harassment and rumors that alleged that she was engaged
                        in a romantic relationship with an applicant for a position at [the Center],
                        solely on the basis that both Plaintiff and the applicant are African
                        American;

Am. Compl. ¶ 15.

         Williams also alleges that she “was subjected to certain discipline based upon Defendants’

improper stereotypes of Plaintiff as an African American woman, and stereotypes about African

Americans in general.” Am. Comp. ¶ 17. Specifically, “in or about 2017, Plaintiff sent an email to

Defendant Heisel,” and “Heisel made the false claim that the email was ‘threatening and

aggressive.’” Id. “As a result of the email…[Williams] was discipline for ‘not following the chain

of command;’ other, non-African American females have sent emails of a similar nature and

received no discipline.” Am. Compl. ¶ 18.




                                                  2
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                  PageID.257      Page 3 of 15



         On July 27, 2017, a Center employee threatened to bring his gun to Williams’s office if she

did not improve a job applicant’s compensation package. Am Compl. ¶ 24. This employee

“received no discipline” for this threat but an African American employee who made similar

threats was disciplined. Am. Compl. ¶ 25-26.

         “In or about December 2017, Williams was disciplined by [the DHHS] and the

Commission for writing an email using capital letters and an exclamation point; however, non-

African American employees on many occasions have sent emails using capital letters and similar

punctuation and have received no discipline.” Am. Compl. ¶ 19.

         This December 2017 email also caused Williams to be “disciplined by [the DHHS] and the

Commission for allegedly offending a nurse with the tone and tenor of an email that Plaintiff had

sent to multiple people.” Am. Compl. ¶ 20. However, “the nurses who received the email

confirmed to [Williams] that they were not in the least bit offended by the email.” Id. “Despite the

fact that the nurse was not offended, a representative of [the DHHS] sent a copy of [Williams’s]

email to [her] supervisors at the Commission’s Lansing office.” Am. Compl. ¶ 21. Williams alleges

that “the representative of [DHHS] who forwarded [her] email…to the Commission’s Lansing

office was ‘not following the chain of command,’ but received no discipline.” Am. Compl. ¶ 22.

This representative is white. Id.

         On November 22, 2019, Williams filed this pro se lawsuit against the State of Michigan,

the DHHS, the Commission, and state employees Kristen Ziegler, Diane Heisel, and Lance

Bettison. 2 In February 2020, the Defendants filed motions to dismiss. (ECF No. 13 and 16). As is

the Court’s usual custom, Williams was allowed to amend her complaint in response to these



2
    The DHHS, Ziegler, and Heisel, are collectively referred to as “the DHHS Defendants.”
                                                  3
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                    PageID.258       Page 4 of 15



motions. (ECF No. 14). Williams took advantage of this opportunity and filed an amended

complaint. (ECF No. 18). Williams’s amended complaint dropped her claims against the State of

Michigan and Lance Bettison, and brought three claims under Title VII of the Civil Rights Act of

1964: (1) racial discrimination; (2) racial harassment under a “hostile work environment” theory;

(3) retaliation.

         On March 26, 2020, Defendants filed new motions to dismiss. (ECF Nos. 20 and 21).

Williams responded, (ECF No. 25), and Defendants replied. (ECF Nos. 26 and 27). Williams filed

a surreply. (ECF No. 29).

                                             ANALYSIS

    I.      Standard

         Defendants bring their motions under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). A motion to dismiss brought under Rule 12(b)(1) is a challenge to the Court’s subject

matter jurisdiction. “Motions to dismiss for lack of subject matter jurisdiction fall into two general

categories: facial attacks and factual attacks.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.

1994). “A facial attack is a challenge to the sufficiency of the pleading itself.” Id. (emphasis in

original). “A factual attack, on the other hand, is not a challenge to the sufficiency of the pleading’s

allegations, but a challenge to the factual existence of subject matter jurisdiction.” Id. (emphasis

in original). Here, Defendants raise no argument that attacks the factual existence of subject matter

jurisdiction. Nor could they; Williams’s claims arise under Title VII (a federal statute) and

therefore implicate this Court’s federal-question jurisdiction. Thus, the Court construes

Defendants’ Rule 12(b)(1) arguments as facial attacks, challenging the sufficiency of Williams’s

Amended Complaint.


                                                   4
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                      PageID.259       Page 5 of 15



          Rule 12(b)(6) provides for the dismissal of a case where the complaint fails to state a claim

upon which relief can be granted. The Court must construe the complaint in the light most

favorable to the plaintiff and accept its well-pleaded factual allegations as true. DirectTV, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007). To survive a motion to dismiss, the complaint must

offer factual allegations sufficient to make the asserted claims plausible on their face. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Legal conclusions couched as factual allegations

will not suffice. Rondigo, LLC v. Township of Richmond, 641 F.3d 673, 670 (6th Cir. 2011).

Rather, “[a] claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

II.       DHHS Defendants’ Motion

          The DHHS Defendants argue that Williams’s Amended Complaint must be dismissed

because most of the incidents she complains of occurred more than 300 days before she filed her

discrimination charge with the United States Equal Employment Opportunity Commission

(“EEOC”). These Defendants also argue that none of Williams’s claims satisfy the plausibility

standard. Williams responds that her complaints are not time-barred because they satisfy the

“continuing violations” doctrine and that her factual allegations establish plausible Title VII

claims.

          A.     The 300 Day “Look-Back” Period

          “In order to bring a Title VII suit in federal court, a plaintiff must first have filed, within

300 days of the adverse action, a charge of discrimination with the EEOC.” Banerjee v. University

of Tennessee, -- Fed.App’x --, 2020 WL 2485818 at *7 (6th Cir. June 26, 2020). Here, Williams


                                                    5
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                  PageID.260       Page 6 of 15



filed her charge of discrimination on September 20, 2018. (ECF No. 1, PageID 11). Thus, only

those incidents that occurred on or after November 25, 2017 are actionable in this Court.

       This limitation comes with an important caveat, which Williams refers to as the

“continuing violations” doctrine: the 300-day “look back” period only applies to discrete

discriminatory and retaliatory acts, not non-discrete hostile work environment acts. See National

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002). In Morgan, the Supreme Court clearly

articulated this distinction and described how hostile work environment claims should be

considered under the 300-day look back period:

       We conclude that a Title VII plaintiff raising claims of discrete discriminatory or
       retaliatory acts must file his charge within the appropriate time period—180 or 300
       days—set forth in 42 U.S.C. § 2000e–5(e)(1). A charge alleging a hostile work
       environment claim, however, will not be time barred so long as all acts which
       constitute the claim are part of the same unlawful employment practice and at least
       one act falls within the time period.

Id. This principle limits Williams’s ability to present discrete incidents of alleged discrimination

or retaliation to the Court. To begin, those incidents described in Paragraph 15 of Williams’s

complaint are discrete incidents that occurred before November 25, 2017.

       15.     The harassment of Plaintiff included, but is not limited to:

               a.      Being told by a white co-worker that Plaintiff only received a temporary
                       promotion “because [she] is black;”

               b.      Being told by a white co-worker that “Blacks stick together;”

               c.      Being told by a white co-worker that the only reason that she received a
                       promotion was because both Plaintiff and the supervisor (who hired
                       Plaintiff) are black;

               d.      Being subjected to harassment and rumors that alleged that she was engaged
                       in a romantic relationship with an applicant for a position at [the Center],
                       solely on the basis that both Plaintiff and the applicant are African
                       American;

                                                 6
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                PageID.261      Page 7 of 15




Am. Compl. ¶ 15. Although Williams’s Amended Complaint does not include dates related to

these incidents, her original Complaint did. See Compl. ¶ 24-27 (alleging that the “because [she]

is black” and “Blacks stick together” comments occurred in May 2016); ¶ 18, 24-27 (alleging that

Ziegler suggested that Williams received a temporary promotion only because she and her

supervisor were black, once in 2014 and once in May 2016); ¶ 39 (alleging that, on September 8,

2017, a co-worker accused Williams of having a romantic relationship with a job applicant solely

because both she and the applicant are black). And the incident related Williams’ email to Heisel,

referenced in Paragraph 17 of the Amended Complaint, appears to be the incident described in

Paragraphs 31 through 34 of her Complaint. Although her Amended Complaint does not attribute

a specific date to this incident (instead only saying that it occurred “in or around 2017”), her

original complaint included a date of September 13, 2017. Compl. ¶ 33.

       The DHHS Defendants raised this timing challenge in their first motion to dismiss. In

response, Williams appears to have deleted the out-of-time dates and refiled her Complaint. The

Court will not allow Williams to sidestep a valid timeliness challenge by making her Complaint

vaguer. Accordingly, the Court finds that, as pleaded, the incidents described in Paragraphs 15

and 17 of Williams’s Amended Complaint cannot be considered in relation to her discrimination

and retaliation claims (Counts I and II) because they did not occur within 300 days of her charge.

       Further, the incident related to the gun threat occurred on July 27, 2017. Am. Compl. ¶ 24.

Thus, this incident is also outside the 300-day window and cannot be considered in relation to the

discrimination or retaliation claim.




                                                7
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                   PageID.262       Page 8 of 15



       However, so long as one other incident described in her Amended Complaint occurred

within the 300-day window, these incidents may be considered as part of her hostile work

environment claim (Count II).

       The incident described in Paragraphs 19 and 20 of the Amended Complaint (which describe

reactions to Williams’s December 2017 email) may be considered as part of Williams’

discrimination and retaliation claims because they occurred after November 25, 2017.

       B.      Count I: Discrimination

       Count I raises a claim of racial discrimination in violation of Title VII. To establish a prima

facie claim of discrimination, Williams must allege that (1) she is a member of a protected class;

(2) she was qualified for the job; (3) she suffered an adverse employment action; and (4) she was

treated differently than similarly situated employees outside of her protected class. White v. Baxter

Healthcare Corp., 533 F.3d 381, 391 (6th Cir.2008). The third element—an adverse employment

action—requires “a materially adverse change in the terms and conditions of [a plaintiff’s]

employment.” White v. Burlington N. & Santa Fe Ry. Co., 364 F.3d 789, 795 (6th Cir.2004) (en

banc) (citation omitted). Adverse employment actions are typically marked by a “significant

change in employment status,” including “hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in benefits.” Id.

at 798 (quoting Burlington Indus. v. Ellerth, 524 U.S. 742, 761 (1998)). De minis consequences,

such as a “bruised ego” or a “mere inconvenience or an alteration of job responsibilities,” do not

constitute an adverse employment action. Id. at 797.

       Given the Court’s conclusions regarding which alleged discriminatory incidents are

properly before it, only Williams’s allegations regarding the December 2017 email can be


                                                  8
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                  PageID.263      Page 9 of 15



considered in this Count. In her Amended Complaint, Williams’s allegations regarding this

incident are sparse and conclusory:

              20.     In or about December 2017, Plaintiff was disciplined by MDHHS

       and the Commission for writing an email using capital letters and an exclamation

       point; however, non-African American employees on many occasions have sent

       emails using capital letters and similar punctuation and have received no discipline.

              21.     In or about December 2017, Plaintiff was disciplined by MDHHS

       and the Commission for allegedly offending a nurse with the tone and tenor of an

       email that Plaintiff had sent to multiple people; the nurses who received the email

       confirmed to Plaintiff that they were not in the least bit offended by the email.

              22.     Despite the fact that the nurse was not offended, a representative of

       MDHHS sent a copy of Plaintiff’s email to Plaintiff’s supervisors at the

       Commission’s Lansing office.

              23.     The representative of MDHHS who forwarded Plaintiff’s email

       referenced above to the Commission’s Lansing office was “not following the chain

       of command,” but received no discipline; when Plaintiff allegedly did “not follow

       the chain of command,” she was disciplined. This MDHHS representative is white.

Am. Compl. ¶ 20-23. Aside from vague references to “discipline,” Williams makes no allegations

regarding any adverse employment actions that she suffered. Based on Williams’ Complaint and

Amended Complaint, it appears that the only response to this email incident was a “verbal

warning,” Compl. ¶ 47, and the forwarding of the email to her supervisors at the Commission. Am.

Compl. ¶ 23. However, a verbal warning, without any corresponding detrimental effect on pay or


                                                 9
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                   PageID.264       Page 10 of 15



 career prospects, is not an adverse employment action under Title VII. Finley v. City of Trotwood,

 503 Fed.App’x 449, 454 (6th Cir. 2012) (citing Taylor v. H.B. Fuller Co., 2008 WL 4647690, at

 *8–9 (S.D.Ohio Oct. 20, 2008)). And the forwarding of an email to Williams’s superiors at the

 Commission cannot be plausibly understood to be a materially adverse change in the terms and

 conditions of her employment. As alleged, any negative consequence felt by Williams after her

 email was forwarded is a harm much more akin to a “bruised ego,” White, 364 F.3d at 797

 (describing de minis, unactionable consequences) than to a “hiring, firing, failing to promote,

 reassignment with significantly different responsibilities, or a decision causing a significant

 change in benefits.” Id. at 795.

        In other words, Williams’s complaint is devoid of any factual allegation upon which the

 Court could conclude that she suffered an adverse employment action for the only allegedly

 discriminatory action properly before it. Thus, she has failed to plead an essential element of her

 discrimination claim and dismissal of this claim is appropriate.

        C.      Count II: Hostile Work Environment Claim

        Count II raises a hostile work environment claim. To establish a hostile work environment

 claim, Williams must plead that (1) she is a member of a protected class; (2) she was subject to

 unwelcomed harassment; (3) the harassment was based on her race; (4) the harassment created a

 hostile work environment; and (5) the employer failed to take reasonable care to prevent and

 correct any harassing behavior. Russell v. University of Toledo, 537 F.3d 596, 608 (6th Cir. 2008).

 A hostile work environment occurs “[w]hen the workplace is permeated with discriminatory

 intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

 the victim’s employment and create an abusive working environment.” Williams v. Gen. Motors


                                                  10
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                   PageID.265       Page 11 of 15



 Corp., 187 F.3d 553, 560 (alteration in original) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17,

 21 (1993)). “But conduct that is not severe or pervasive enough to create an objectively hostile or

 abusive work environment—an environment that a reasonable person would find hostile or

 abusive—is beyond Title VII’s purview.” Berryman v. SuperValu Holdings, Inc., 669 F.3d 714,

 717 (6th Cir.2012) (internal quotation marks omitted) (quoting Harris, 510 U.S. at 21). Thus, to

 be sufficiently “severe or pervasive,” (1) the conduct must be enough to create an environment

 that a reasonable person would find hostile or abusive, and (2) a plaintiff must subjectively regard

 the environment as abusive. Stanley v. Cent. Ky. Cmty. Action Council, Inc., 2013 WL 3280264 at

 *4 (W.D.Ky. 2013) (citing Harris, 510 U.S. at 21). Whether an environment is hostile or abusive

 can be determined only by looking at the totality of the circumstances, including “the frequency

 of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

 mere offensive utterance; and whether it unreasonably interferes with an employee's work

 performance.” Harris, 510 U.S. at 23, 114 S.Ct. 367.

        Here, Williams alleges that she has been subjected to a hostile work environment based on

 the following incidents: (1) in May 2016, being told by a co-worker that she received a temporary

 promotion “because she is black” and because “blacks stick together;” (2) once in 2014 and once

 in May 2016, a co-worker told her that she received her promotion only because both she and her

 supervisor were African American; (3) in September 2017, a co-worker accused her of having a

 romantic relationship with a job applicant solely because both she and the applicant were African

 American; (4) in July 2017, a co-worker threatened her with a gun and her employer did not

 discipline that employee; (5) in September 2017, one of her supervisors accused her of sending a




                                                  11
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                  PageID.266      Page 12 of 15



 threatening email; (6) in December 2017, a co-worker accused her of sending an “offensive” email

 and forwarded this email to the Commission.

        In sum, Williams has alleged roughly six incidents that occurred over the course of three

 years. And, as alleged, most of these incidents—such as the comments regarding Williams’s

 promotion—are “occasional offensive utterances,” which “do not rise to the level required to

 create a hostile work environment.” Grace v. USCAR, 521 F.3d 655, 679 (6th Cir.2008). As for

 the other incidents, they cannot be plausibly understood as “physically threatening 3 or

 humiliating,” and there is no allegation that any of the complained-of incidents unreasonably

 interfered with Williams’s work performance. Williams’s factual allegations do not describe “a

 workplace [that] is permeated with discriminatory intimidation, ridicule, and insult that is

 sufficiently severe or pervasive to alter the conditions of [Williams] employment and create an

 abusive working environment.” Williams, 187 F.3d at 560. Instead, Williams describes several

 incidents of insensitive comments and a few reactions that she believes were motivated by racial

 beliefs. While this may not be an ideal workplace, these alleged circumstances are not actionable

 under Title VII. “To hold otherwise would risk changing Title VII into a code of workplace

 civility[.]” Grace, 521 F.3d at 679.




 3
   To be sure, Williams alleges that a co-worker threatened her with a gun. But she does not allege
 that the employee threatened her because of her race. If she had, that severe physical threat may
 have been enough to sustain a hostile work environment claim. Instead, she alleges that the
 employee threatened her because she did not or could not improve a job applicant’s compensation
 package. As to racial discrimination, she only alleges that this employee was not disciplined for
 his threat while an African-American employee who made similar threats was. While the
 employee’s threat is undoubtedly serious and troubling, there is no indication that it is actionable
 under Title VII.
                                                 12
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                  PageID.267       Page 13 of 15



        D.      Count III: Retaliation

        In Count III, Williams raises a claim of retaliation under Title VII. To establish a plausible

 claim of retaliation, Williams must plead that (1) she engaged in a protected activity under Title

 VII, (2) the exercise of protected rights was known to the Defendants, (3) Defendants took adverse

 employment action against Williams, and (4) there was a causal connection between the adverse

 employment action and the protected activity. Hunter v. Sec’y of U.S. Army, 565 F.3d 986, 995-96

 (6th Cir. 2009).

        Williams’ factual allegations regarding retaliation are vague and conclusory. Am. Compl.

 ¶ 46-52. She alleges that she was subjected to adverse employment because she complained of

 discrimination and harassment. Am. Compl. ¶ 50-51. These are legal conclusions, which do not

 suffice for a motion to dismiss. Rondigo, 641 F.3d at 670. Further, she provides no factual detail

 as to the substance of her complaints, who she complained to, or what the resulting adverse

 employment actions were. As alleged, the Court is unable to discern whether Williams engaged in

 protected activity, whether the exercise of these protected rights was known to the Defendants,

 whether Defendants took adverse employment actions against Williams, or whether any adverse

 employment actions were caused by the protected activity. Williams has failed to adequately plead

 any element of this claim.

        Moreover, Williams’ response to the Defendants motion argues that this claim is grounded

 on retaliation stemming from her filing an EEOC charge. (ECF No. 25). Although this filing is

 protected activity under Title VII, the factual allegations of her Amended Complaint make no

 mention of the EEOC charge, or any retaliation caused by it. Thus, as to Williams’s retaliation

 complaint, the EEOC charge is beyond the scope of this lawsuit.


                                                 13
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                PageID.268       Page 14 of 15



        Williams has failed to allege a plausible claim of retaliation and this claim will be

 dismissed.

 III.   Civil Service Commission’s Motion

        The Civil Service Commission joined the DHHS Defendant’s motion and also argued that

 it must be dismissed from this case because Williams “fails to specifically allege how the

 Commission was involved in any of the factual allegations underlying her complaint.” (ECF No.

 21, PageID 179). While the Court’s analysis above applies with equal force to the Commission,

 this motion articulates a ground that provides an independently sufficient reason for dismissal of

 most of the defendants: Williams’s Amended Complaint does not specifically allege what they did

 to violate Title VII. 4 Particularly, Defendants Zeigler and Heisel are barely mentioned in the

 Amended Complaint, and Williams does not even allege that they are her “employer” under Title

 VII. See Am. Compl. ¶ 30. And, outside its role as Williams’s nominal employer, the Commission

 is not alleged to have done anything. Thus, Williams has not alleged plausible Title VII claims

 against these defendants.

        In response to the motions to dismiss, Williams states that the Commission is included as

 a defendant “due to their failure to fully investigate allegations of harassment and retaliation,

 looked the other way and thus, implicitly encouraged such unlawful behavior. (ECF No. 25,

 PageID 195). However, Williams’s Amended Complaint contains no factual allegation that would

 support the conclusion that the Commission had any knowledge of the allegedly discriminatory




 4
  The DHHS Defendants also raised a form of this argument in their motion. (ECF No. 20, PageID
 159-160).
                                              14
Case 2:19-cv-13456-SFC-MJH ECF No. 33 filed 07/20/20                PageID.269      Page 15 of 15



 incidents. For example, Williams has not alleged that she ever reported these incidents to the

 Commission. Thus, any “failure-to-investigate” claim is outside the purview of this lawsuit.

                                         CONCLUSION

        For the reasons above, the Court GRANTS the Motion for Leave to File a Surreply (ECF

 No. 28) and the Defendants’ Motions to Dismiss (ECF Nos. 20 and 21), and DISMISSES this

 case WITH PREJUDICE.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

 Dated: July 20, 2020




                                                15
